2009 OK 7
IN THE MATTER OF THE REINSTATEMENT OF CARL KESSINGER TO MEMBERSHIP IN THE OKLAHOMA BAR ASSOCIATION AND TO THE ROLL OF ATTORNEYS
No. SCBD-5441
Supreme Court of Oklahoma
January 26, 2009

ORDER
¶1 On de novo examination of the paperwork on file and of the transcript and record of proceedings before the Professional Responsibility Tribunal's assigned trial panel, the court finds that the applicant established by clear and convincing proof that:
(1) he is a person of ethical fitness,
(2) he has not engaged in the unauthorized practice of law in this State since 6 December 1991 when he voluntarily relinquished his Oklahoma law license, and
(3) the applicant is competent and learned in the law of this State to qualify for reinstatement without examination.
¶2 The applicant's license to practice law in the State of Oklahoma shall stand reinstated upon his payment, within 10 days of the date hereof, of the assessed costs of this proceeding in the sum of $478.65.
¶3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 26th DAY OF JANUARY, 2009.
¶4 ALL JUSTICES CONCUR.